283 F.2d 248
CAROLINA CASUALTY INSURANCE COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 18384.
United States Court of Appeals Fifth Circuit.
October 20, 1960.

S. Gunter Toney, Tallahassee, Fla., for appellant.
Wilfred C. Varn, U. S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
Bail was allowed pending an appeal from a conviction of an offense against the United States in the amount of $15,000. The appellant was surety on the bond. The principal on the bond failed to appear when the conviction was affirmed, and the appellant, after judgment of forfeiture, paid over the penal sum of the bond to the United States. The appellant made unsuccessful efforts to locate its defaulting principal and expended $2,909.52 in so doing. After two and a half years the principal was apprehended by agents of the United States. The appellant moved for a remission of the forfeiture. No showing was made of the cost to the United States of the apprehension of the appellant's principal. Perhaps such a showing could not have been made. We are asked to reverse the order of the district court denying the appellant's motion.


2
If justice does not require the enforcement of a forfeiture it may be set aside or remitted. The discretion of the trial court was not abused in its denial of the relief sought. United States v. Public Service Mutual Ins. Co., 2 Cir., 1960, 282 F.2d 771: Rule 46(f) Fed. Rules Crim.Proc., 18 U.S.C.A. The order is


3
Affirmed.